Title: To George Washington from Jean-Baptiste, chevalier de Ternant, 5 March 1782
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


                        
                            Sir
                            Charlotteville march the 5th 1782
                        
                        I have the honor to transmit to your Excellency, the Inspection return of Col: Armand’s legion. Every detail
                            that relates to its present Situation is So fully entered into, in that return, as to make it needless for me to say
                            any thing further on that head.
                        I have endeavoured to express your Excellency’s wishes to Col. Armand as forcibly as I could, with regard to
                            his marching as speedily as possible to the southward, & I am sorry to find that many substantial reasons have
                            determined him not to march the legion from this post, before he receives an answer from your Excellency. It would be
                            presumption in me to say any thing about those reasons after what Col. Armand wrote to your Excellency on that subject. I
                            shall only express my earnest wishes that such steps may be speedily taken as to adjust matters to his
                            satisfaction & forward such necessary supplies, in waggons & horses &c., as to enable him to march
                            so valuable a reinforcement as quickly as possible, to the southern army.
                        however least your Excellency should be induced from some parts of my letter, to attribute the detention of
                            the corps to the dissatisfaction of Col: Armand, with regard to injurious promotions, I take pleasure in assuring your
                            Excellency, that the detention is entirely owing to other reasons, about indispensable supplies, which
                            the Col: has undoutedly fully explained in his letter to your Excellency. I am with great respect your Excellency’s most
                            obedient & very humble servant 
                        John Ternant
                    